Title: From John Adams to Edmund Jenings, 27 February 1780
From: Adams, John
To: Jenings, Edmund


     
      Dear Sir
      Paris Hotel de Valois Rue de Richelieu Feby. 27th. 1780
     
     I received to day, yours of the 22d. That by Mr. Brush I answered as soon as received.
     You cannot oblige me more sir, than by communicating Intelligence from E.
     I have been a Witness, these 6 Years, of the annual Reports Spread by England to make it believed in America that the Russians were to interpose, and I have heard a vast deal of it, since my Arrival in Paris, in so much that I have set myself directly to Search out the Truth, and I have as high Authority as any in this Kingdom to assure you, and every other on whom that political Lye has made any Impression whether in Europe or America, that it is false, both with respect to Russia and Denmark.
     I did not want this Authority for myself. I was So well persuaded of the Interest of Russia, and Denmark and their disposition, before that I was easy.
     But, indeed, it would move me, very little, if Russia, and Denmark too were to declare for G.B.—it would instantly determine Powers more momentous than both, to join Bourbon and America.
     I will thank Russia and Denmark with all my soul, however, if they will bring about a Peace, an honest Peace I mean.
     There is an Expedition preparing at Brest, to ballance that of Boyle Walsingham, perhaps, so that I am not in pain about that.
     Mr. Carmichael, is Secretary to the American Embassy at Madrid. His Residence I know not, but your Letter cant miscarry.
     Can you inform me, how many Troops, Walsingham has, how many ships. Can you inform me how many regular Troops there are in Ireland? Who are the real Planners, of the late Correspondences and Associations in Ireland, and the real Leaders—and the ostensible. For in Europe, I take it the ostensible Leader is not the real one.
     We have an high Story to day, of the Repeal of Poynings Law, of a Declaration of the Independancy of the Irish Legislature, on any others, and forbidding all Appeals from their House of Lords to the English House of Lords—it comes from England.
     What think you? Is there Spunk enough in the Counties to do any Thing? Or will the Cry of Sedition and Rebellion, and the Disgrace of a few Lord Lieutenants, frighten them, into Tranquility. Some of them Seem a little in Earnest and they go on, regularly enough, to be sure more Americans. The Committee of Correspondence, which my Friend Sam. Adams invented, refined it first and showed its Use, as much as Swift did the Irony, Seems to have the Same wonderful Efficacy. Heaven grant it success. Its Invention will make an Epocha in the History of the Progress of Society, and of the human Understanding.
     
      I am with much Attachment yours
      John Adams
     
    